DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, 8-11, 13-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10911800 in view of Song et al. (US 2009/0034556). 

Application claim 1 recites, in part, “encoding information for the first component and interleaving information for the first component.” Apart from the aforementioned limitations, patent claim 1 substantially encompasses the limitations presented in application claim 1.
Song teaches encoding information ([0163], [0166], [0203]) and interleaving information ([0146]-[0147]).

Claim 6 is rejected over claim 5 of U.S. Patent No. 10911800 in view of Song et al. (US 2009/0034556) based on the above reasoning. 
Claim 11 is rejected over claim 9 of U.S. Patent No. 10911800 in view of Song et al. (US 2009/0034556) based on the above reasoning. 
Claim 14 is rejected over claim 10 of U.S. Patent No. 10911800 in view of Song et al. (US 2009/0034556) based on the above reasoning. 

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed .
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10911800. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is not patentably distinct from the subject matter claimed in the commonly owned patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Laurent et al. (US 2012/0230389) and Song et al. (US 2009/0034556).


a broadcast network interface of a broadcast receiver to receive a broadcast stream including a first component for the service via a broadcast network ([0014], [0015], “The component delivered over broadcast is called ‘main component’ and the component delivered over broadband is called ‘personalized component.’” [0050], “FIG. 3 illustrates a receiver/decoder 6 according to the first embodiment of the invention. The decoder has two input interfaces. A first input interface 601 is connected to receive the broadcasted main component. A second input interface 602 is connected to receive the personalized component delivered through the broadband network.” Fig. 3),
wherein the broadcast stream further includes signaling data for synchronization of the first component and a second component for the service ([0014], [0047]-[0048], [0056], “The method for decoding used by the second frame decoder is then a method for decoding a second program content received through a broadband network, the rendering of the second program content being to be synchronized with the rendering of a first program content, the first program content being received through a broadcast network. The method comprising the steps of decoding the first program content with respect to a program clock reference, decoding the second program content comprising successive second frames associated with decoding time information and presentation time information with respect to the program clock reference.”);

a processor to output the service including the first component and the second component by synchronizing the first component and the second component based on the signaling data ([0009], [0048], “The receiver/decoder 6 processes an accelerated decoding phase of the personalized component in order to synchronize its rendering with the rendering of the main component broadcasted by the emitter 3. Both components are rendered in a synchronized way and outputted by the receiver/decoder 6 in order to be displayed on the display device 7.” [0049], [0056]).
Laurent does not expressly teach a frame that including the broadcast stream, wherein the frame further includes information for fast service acquisition of the service, and wherein the frame further includes physical layer signaling information that includes flag information for indicating whether the information for fast service acquisition is included in the frame, encoding information for the first component and interleaving information for the first component.

a frame including a broadcast stream ([0011], [0944]),
wherein the frame further includes information for fast service acquisition of a service ([0305], [0316], “the FIC information is provided to enable a fast service acquisition of data receivers,….”), and
wherein the frame further includes physical layer signaling information ([0311], [0316], [0645]) that includes
information for indicating whether the information for fast service acquisition is included in the frame ([0305], [0316], “the FIC information is provided to enable a fast service acquisition of data receivers,….”),
encoding information ([0163], [0166], [0203]) and
interleaving information ([0146]-[0147]).
Song additionally teaches using flags ([0194]-[0195]).
In view of Song’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laurent to include a frame including the broadcast stream, wherein the frame further includes information for fast service acquisition of the service, and wherein the frame further includes physical layer signaling information that includes flag information for indicating whether the information for fast service acquisition is included in the frame, encoding information for the first component and interleaving information for the first component. By modifying Laurent to utilize standardized a digital broadcasting system and technique, the modification would serve to facilitate the transmission, reception, and processing of data throughout the system. In view of Song, it also would have been 

The rejection of claim 1 is similarly applied to claim 11.

Regarding claim 6, Laurent teaches an apparatus for transmitting a service via one or more networks, the apparatus comprising:
a broadcast network interface of a broadcast station to transmit a broadcast stream including a first component via a broadcast network ([0014], [0015], “The component delivered over broadcast is called ‘main component’ and the component delivered over broadband is called ‘personalized component.’” [0050], “FIG. 3 illustrates a receiver/decoder 6 according to the first embodiment of the invention. The decoder has two input interfaces. A first input interface 601 is connected to receive the broadcasted main component. A second input interface 602 is connected to receive the personalized component delivered through the broadband network.” Fig. 3); and
a broadband network interface of the broadcast station to transmit a broadband stream including a second component for the service via a broadband network ([0014], [0015], “The component delivered over broadcast is called ‘main component’ and the component delivered over broadband is called ‘personalized 
wherein the broadcast stream further includes signaling data for synchronization of the first component and the second component ([0014], [0047]-[0048], [0056], “The method for decoding used by the second frame decoder is then a method for decoding a second program content received through a broadband network, the rendering of the second program content being to be synchronized with the rendering of a first program content, the first program content being received through a broadcast network. The method comprising the steps of decoding the first program content with respect to a program clock reference, decoding the second program content comprising successive second frames associated with decoding time information and presentation time information with respect to the program clock reference.”),
wherein the synchronization of the first component and the second component in a broadcast receiver is performed based on the signaling data ([0009], [0048], “The receiver/decoder 6 processes an accelerated decoding phase of the personalized component in order to synchronize its rendering with the rendering of the main component broadcasted by the emitter 3. Both components are rendered in a synchronized way and outputted by the receiver/decoder 6 in order to be displayed on the display device 7.” [0049], 
Laurent does not expressly teach an encoder to encode a first component for the service, an interleaver to interleave the encoded first component, a frame that includes the broadcast stream including the interleaved first component via a broadcast network, wherein the frame further includes information for fast service acquisition of the service, and wherein the frame further includes physical layer signaling information that includes flag information for indicating whether the information for fast service acquisition is included in the frame, encoding information for the first component and interleaving information for the first component.
Song teaches:
an encoder to encode a first component for the service ([0163], [0166], [0203], [0268]),
an interleaver to interleave the encoded first component ([0146]-[0147], [0268], “The mobile service data encoded at the coding rate of 1/2 or 1/4 by the convolution encoder 513 are outputted to the symbol interleaver 514. The symbol 
a frame including a broadcast stream including the interleaved first component ([0011], [0142], “FIG. 1 illustrates a structure of a MPH frame for transmitting and receiving mobile service data according to the present invention.” [0268], [0944]),
wherein the frame further includes information for fast service acquisition of the service ([0305], [0316], “the FIC information is provided to enable a fast service acquisition of data receivers,….”), and
wherein the frame further includes physical layer signaling information ([0311], [0316], [0645]) that includes
 information for indicating whether the information for fast service acquisition is included in the frame ([0305], [0316], “the FIC information is provided to enable a fast service acquisition of data receivers,….”),
encoding information ([0163], [0166], [0203]) and
interleaving information ([0146]-[0147]).
Song additionally teaches using flags ([0194]-[0195]).
In view of Song’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laurent to include an encoder to encode a first component for the service, an interleaver to interleave the encoded first component, a frame that includes the broadcast stream including the interleaved first component via a broadcast network, wherein the frame further includes information for fast service acquisition of the service, and wherein the 

Regarding claim 14, Laurent teaches a method of transmitting a service via one or more networks, the method comprising:
transmitting, by a broadcast network interface of a broadcast station, a broadcast stream including a first component via a broadcast network ([0014], [0015], “The component delivered over broadcast is called ‘main component’ and the component delivered over broadband is called ‘personalized component.’” [0050], “FIG. 3 illustrates a receiver/decoder 6 according to the first embodiment of the invention. The decoder has two input interfaces. A first input interface 601 is connected to receive the broadcasted main component. A second input interface 602 is connected to receive the personalized component delivered through the broadband network.” Fig. 3); and

wherein the broadcast stream includes signaling data for synchronization of the first component and the second component ([0014], [0047]-[0048], [0056], “The method for decoding used by the second frame decoder is then a method for decoding a second program content received through a broadband network, the rendering of the second program content being to be synchronized with the rendering of a first program content, the first program content being received through a broadcast network. The method comprising the steps of decoding the first program content with respect to a program clock reference, decoding the second program content comprising successive second frames associated with decoding time information and presentation time information with respect to the program clock reference.”),
wherein the signaling data includes first timeline information of the first component that is transmitted via the broadcast network and second timeline information of the second component that is transmitted via the broadband 
wherein the synchronization of the first component and the second component in a broadcast receiver is performed based on the signaling data ([0009], [0048], “The receiver/decoder 6 processes an accelerated decoding phase of the personalized component in order to synchronize its rendering with the rendering of the main component broadcasted by the emitter 3. Both components are rendered in a synchronized way and outputted by the receiver/decoder 6 in order to be displayed on the display device 7.” [0049], [0056], “The method for decoding used by the second frame decoder is then a method for decoding a second program content received through a broadband network, the rendering of the second program content being to be synchronized with the rendering of a first program content, the first program content being received through a broadcast network. The method comprising the steps of decoding the first program content with respect to a program clock reference, decoding the second program content comprising successive second frames 
Laurent does not expressly teach encoding a first component for the service, interleaving the encoded first component, a frame that includes a broadcast stream including the interleaved first component via a broadcast network. Laurent also does not expressly teach wherein the frame further includes information for fast service acquisition of the service, and wherein the frame further includes physical layer signaling information that includes flag information for indicating whether the information for fast service acquisition is included in the frame, encoding information for the first component and interleaving information for the first component.
Song teaches:
encoding a first component for a service ([0163], [0166], [0203], [0268]),
interleaving the encoded first component ([0146]-[0147], [0268], “The mobile service data encoded at the coding rate of 1/2 or 1/4 by the convolution encoder 513 are outputted to the symbol interleaver 514. The symbol interleaver 514 performs block interleaving, in symbol units, on the output data symbol of the convolution encoder 513.”),
a frame including a broadcast stream including the interleaved first component ([0011], [0142], “FIG. 1 illustrates a structure of a MPH frame for transmitting and receiving mobile service data according to the present invention.” [0268], [0944]),

wherein the frame further includes physical layer signaling information ([0311], [0316], [0645]) that includes
 information for indicating whether the information for fast service acquisition is included in the frame ([0305], [0316], “the FIC information is provided to enable a fast service acquisition of data receivers,….”),
encoding information ([0163], [0166], [0203]) and
interleaving information ([0146]-[0147]).
Song additionally teaches using flags ([0194]-[0195]).
In view of Song’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laurent to include encoding a first component for the service, interleaving the encoded first component, a frame that includes a broadcast stream including the interleaved first component via a broadcast network, wherein the frame further includes information for fast service acquisition of the service, and wherein the frame further includes physical layer signaling information that includes information for indicating whether the information for fast service acquisition is included in the frame, encoding information for the first component and interleaving information for the first component. By modifying Laurent to utilize standardized a digital broadcasting system and technique, the modification would serve to facilitate the transmission, reception, and processing of data throughout the system. In view of Song, it also would have been obvious to one of 

Regarding claims 2, 7, 12, and 15, the combination further teaches wherein the signaling data includes first timeline information and first timescale information of the first component that is received via the broadcast network and second timeline information and second timescale information of the second component that is received via a broadband network (Laurent: [0014], [0047], “The time reference information such as the decoding time stamps, the presentation time stamps and the program clock reference of both components are synchronized by the encoder 2.” [0048], [0050], [0056], “The method for decoding used by the second frame decoder is then a method for decoding a second program content received through a broadband network, the rendering of the second program content being to be synchronized with the rendering of a first program content, the first program content being received through a broadcast network. The method comprising the steps of decoding the first program content with respect to a program clock reference, decoding the second program content comprising successive second frames associated with decoding time information and presentation time information with respect to the program clock reference.”).

.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Laurent, Song, and Kwon et al. (US 2013/0346566).

Regarding claims 4 and 9, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the signaling data includes external media URL information identifying the broadband stream and wherein the external media URL information includes one of location information or identification information.

In view of Kwon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the signaling data includes external media URL information identifying the broadband stream and wherein the external media URL information includes one of location information or identification information. The modification would facilitate identification and retrieval of broadband stream content.

Claims 5, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Laurent, Song, and Suh et al. (US 2010/0050217).


Suh teaches wherein a component carried by at least one Layered Coding Transport (LCT) packet ([0089], “The NRT content items/files are packetized according to FLUTE scheme or ALC/LCT scheme.”) and wherein a header of the at least one LCT packet includes information ([0135]-[0136], [0373]).
In view of Suh’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the first component for the service is carried by at least one Layered Coding Transport (LCT) packet and wherein a header of the at least one LCT packet includes information for representing reconfiguration of a presentation timeline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Billmaier (US 6630963) discloses synchronizing a video program transmitted via broadcast television with a secondary audio program (for example, a radio program) transmitted via the Internet (Col. 2, lines 44-57).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426